Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 7, 13, and 18-20 are objected to because of the following informalities: 
Claim 1: in line 2, “the comprising:” should read “the device comprising:”.
Claim 1: in line 17, “the encapsulated” should read “the at least partially encapsulated” for consistency (see line 9).
Claim 1: in line 19, “urge stone” should read “urge the at least partially encapsulated stones, calculi, or other obstructions” for consistency. 
Claim 1: in line 19, “the body passage” should read “a body passage” as it has not been previously recited. 
Claim 6: in line 2, “the expanded position” should read “the expanded position of the second expandable apparatus” (since an expanded position for the first expandable apparatus is also previously recited). 
Claim 7: a period must be added to the end of the claim. 
Claim 13: “a third lumen” should read “a third longitudinally extending lumen” for consistency with claims 14 and 15. 
Claim 18: in lines 8-9, “lumens, a first lumen….. balloon, a second lumen…” should read “lumens comprising a first lumen….balloon[[,]] and a second lumen…”.” since the at least two longitudinally extending lumens comprise the first and second lumens as understood in view of the instant specification.  
Claim 18: in line 13, “exit post” should read “exit port”. 
Claim 18: in line 16, “obstructions” should read “obstruction” for consistency. 
Claim 19, in line 1, “the encapsulated” should read “the at least partially encapsulated” for consistency. 
Claim 19: in line 3, “urge stone” should read “urge the at least partially encapsulated target stone, calculus or other obstruction” for consistency. 
Claim 19: in lines 3-4, “the body passage” should read “a body passage” as it has not been previously recited.
Claim 19: in line 4, “the inflated state” should read “the expanded position” for consistency. 
Claim 20: in line 12, “the body passage” should read “a body passage” as it has not been previously recited.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 17-18) and Claim 19 (line 2) each includes “the entrance”, which lacks antecedent basis. As best understood, the claim is meant to refer to an entrance of the tract and thus “the entrance” is being treated as though it reads “an entrance of the tract”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpiel et al. (US 6,692,484) in view of Sahatjian et al. (US 2002/0119116). Regarding claims 1 and 20, Karpiel discloses a device for extracting biliary or urinary stones, calculi or other obstructions from a tract of a patient, the device comprising a delivery system comprising a catheter shaft (12), a first expandable apparatus (18) attached to the catheter shaft and being movable between a collapsed position and an expanded position for urging stones, calculi or other obstructions through an entrance and from the tract (fig. 4-5; abstract), wherein the first expandable apparatus is configured to urge the stones, calculi or other obstructions in a direction (see arrow 58 in fig. 5) along a body passage when in the expanded position. The catheter shaft has a first longitudinally extending lumen (20) that forms a continuous fluid path with the first expandable apparatus (18) (col. 7, ll. 41-43). Because part (d) of claim 1 states “optionally, a second longitudinally extending lumen”, the prior art need not have a second longitudinally extending lumen to meet the limitations of the claim. Nonetheless, Karpiel discloses a second lumen (e.g., 26) as claimed. Karpiel does not expressly disclose that the delivery system (or kit in the case of claim 20) further comprises a two-part gel forming system. 
Sahatjian discloses that capture and removal of foreign material like stones is made difficult by the freedom of movement of the stones within the body. Likewise, when larger stones are shattered because their size prohibits non-surgical removal from the body, shattering can 
Regarding claim 2, as currently claimed, the second longitudinally extending channel is not required and therefore the prior art need not disclose a second longitudinally extending channel in the same catheter shaft as the first lumen in order to meet the claim. Nonetheless, Karpiel discloses first and second lumens (20, 26) in the same catheter shaft (12) (figs. 1, 2).
Regarding claim 3, the delivery system comprises an additional catheter shaft (see for example the embodiment shown in figs. 14 and 15, which includes a first shaft (62) and a second shaft (12), wherein first (20) and second lumens (e.g., 16 or 24) are in separate shafts (further noting that the 2nd lumen is optional and therefore not necessarily present to meet the claim limitations). 
Regarding claim 4, as noted above, the second longitudinally extending channel is “optional” and therefore need not be present in order to meet the limitations of claims 1 and 4. Nonetheless, Karpiel discloses a second longitudinally extending channel (e.g., 26) that has an exit port (28: fig. 6) adjacent the first expandable apparatus (18).
Regarding claim 5, the first expandable apparatus is an inflatable balloon (18).
Regarding claim 6, the device further comprises a second expandable apparatus (14; figs. 1 and 3 of Karpiel) attached to the catheter shaft (12) that is movable between collapsed and expanded positions as claimed. The second apparatus is an inflatable balloon.
Regarding claim 7, Karpiel discloses a diameter of 8 to 15 mm, for the first balloon (18), which falls within the claimed range (col. 7, ll. 18-22).
Regarding claim 8, the first or second longitudinally extending lumen is adapted for passing a contrast medium to the tract. That is to say, a contrast medium can be delivered through the first lumen (to the balloon 18) if desired. Note also second lumen (26) that is adapted for passing a contrast medium to the tract.
Regarding claim 9, as taught by Sahatjian, the gel is sodium alginate or carboxymethyl cellulose ([0051]).  
Regarding claim 13, the delivery system comprises a third lumen (e.g., 24) extending from a proximal end to a distal end of the delivery system that is dimensioned to and adapted for receiving a guide wire (22; figs. 1-3 of Karpiel) therein.
Regarding claim 14, the first, second, and third lumen are in the same catheter shaft (see fig. 1-3 and 6 and col.7, ll. 33-50 and col. 8, ll. 10-17; note - the second lumen is optional as currently claimed, but Karpiel nonetheless discloses such a second lumen).
Regarding claim 16, see claim 14 of Karpiel. The fourth lumen can be considered lumen (26) (see col. 8, ll. 9-16) having an exit port (28; fig. 6) adjacent the first expandable apparatus (18), which is capable of delivering a composition therethrough and therefore considered “dimensioned and adapted for delivery of composition (A)”, and the second lumen may be considered the guidewire lumen (24), which is capable of delivering a composition once the guidewire is removed and is therefore considered “dimensioned and adapted for delivery of composition (B)”. 
Regarding claim 15, consider the embodiment of Karpiel shown in figures 14 and 15. For claim 15, the third lumen may be considered lumen (63) which is capable of receiving a 
Regarding claim 17, as taught by Sahatjian, the gel forming system further comprises an anti-inflammatory agent ([0072]). Although Sahatjian does not expressly disclose the use of a non-steroidal anti-inflammatory agent, selection of this type of anti-inflammatory agent would have been well within the purview of one of ordinary skill in the art as non-steroidal anti-inflammatory agents such as ibuprofen are well known in the art for the predictable result of lowering inflammation at or near the treatment site. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Regarding claims 18 and 19, Karpiel discloses a method for extracting biliary or urinary stones, calculi or other obstructions from a tract of a patient comprising positioning a delivery system adjacen to and downstream from a target stone, calculus, or other obstruction, the delivery system comprising a catheter shaft (12), a first balloon (18) attached to the catheter shaft and being movable between a collapsed position and an expanded position, at least two longitudinally extending lumens comprising a first lumen (20) for access to the balloon and a second lumen (26) having an exit port (28) adjacent the first balloon (fig. 6), the second lumen dimensioned and adapted for delivery of a two-part gel forming system (noting that “dimensioned and adapted for” are functional limitations), and optionally, a constrast agent (col. 8, ll. 9-16), inflating the first balloon to the expanded position, and urging the stone, calculus, or other obstruction through an entrance (of the tract) and from the tract by retracting the catheter shaft, wherein the first balloon is configured to urge the stone, calculus, or other obstruction in a direction along the body passage when in the expanded state (see especially figs. 3, 4, and 5; 
Sahatjian discloses that capture and removal of foreign material like stones is made difficult by the freedom of movement of the stones within the body. Likewise, when larger stones are shattered because their size prohibits non-surgical removal from the body, shattering can disperse fragments from the original location of the stone into inaccessible or unknown areas of the body ([0003], [0004]). Sahatjian teaches delivering, through a lumen of a catheter (110), a two part gel-forming system comprising a composition A (a gel) and composition B (a crosslinking agent) such that the stones become trapped and encapsulated in the gel, thus preventing the stones or stone fragments from scattering. This stabilization of the stones allows for easier capture and removal of the stone according to Sahatjian. The gel-forming system is delivered through an exit port of the catheter proximally to the target stone, calculus, or obstruction (fig. 1c; [0033], [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Karpiel to include delivering through the exit port of the second lumen (26) proximally to the target stone, calculus, or other obstruction, a two-part gel-forming system comprising a composition (A) comprising a gel and a composition (B) comprising a crosslinking agent as taught by Sahatjian in order to allow encapsulation of the stones prior to retrieval by the expandable apparatus of Karpiel, thereby facilitating easier capture and removal of the stone as taught by Sahatjian.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpiel in view of Sahatjian as applied to claim 1 above, and further in view of Vogel et al. (US 2008/0103481). Karpiel in view of Sahatjian discloses the invention substantially as stated above but does not expressly disclose that the composition B (cross-linking agent) comprises a contrast medium. Vogel discloses that it is known to incorporate a contrast medium into the first or second composition of a two-part gel forming system in order to facilitate viewing of the treatment site via radiography or fluoroscopy ([0019]; [0081], [0082]). It would have been obvious to one of . 
Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpiel in view of Sahatjian as applied to claim 1 above, and further in view of Kipke et al. (US 2001/0031978; “Kipke”). Karpiel in view of Sahatjian discloses the invention substantially as stated above including that the gel may comprise sodium alginate and the one or more crosslinking agents are multivalent cationic crosslinking ion including calcium, but does not expressly disclose that the cationic crosslinking agent comprises a cationic salt. 
Kipke discloses that it is well known to form a two-part gel forming system from sodium alginate and calcium chloride (a multivalent cation salt), wherein the calcium chloride cross-links the sodium alginate to form calcium alginate ([0043]). The final product exhibits high mechanical strength in its stable solid form and low viscosity in its injectable liquid form ([0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the calcium ion in composition B in the form of calcium chloride since Kipke discloses that such a cross-linking agent for polymerizing sodium alginate is known in the medical art and the only byproduct of the polymerization of the sodium alginate and calcium chloride is the release of sodium ions and chloride ions which form saline ([0044]). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 12/8/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771